129 U.S. 506 (1889)
McKENNA
v.
SIMPSON.
No. 767.
Supreme Court of United States.
Submitted January 4, 1889.
Decided March 5, 1889.
ERROR TO THE SUPREME COURT OF THE STATE OF TENNESSEE.
*509 Mr. William M. Randolph for plaintiffs in error.
Mr. C.W. Metcalf and Mr. S.P. Walker for defendants in error.
*510 MR. JUSTICE FIELD delivered the opinion of the court.
Section 709 of the Revised Statutes points out the cases in which the judgment or decree of the highest court of a State, in which a decision could be had, may be reviewed by the Supreme Court of the United States. It provides for such review in three classes of cases; First, where is drawn in question the validity of a treaty or statute of, or an authority exercised under, the United States, and the decision is against its validity; second, where is drawn in question the validity of a statute of, or an authority exercised under, any State, on the ground of its being repugnant to the Constitution, treaties, or laws of the United States, and the decision is in favor of its validity; third, where any title, right, privilege, or immunity is claimed under the Constitution, or any treaty or statute of, or commission held or authority exercised under, the United States, and the decision is against the title, right, privilege, or immunity specially set up or claimed by either party under such Constitution, treaty, statute, commission, or authority.
In neither of the clauses mentioned is there any provision which covers the present case. It is true, by § 4972 of the Revised Statutes the jurisdiction of the District Courts of the United States, as courts of bankruptcy, extends to all cases and controversies arising between the bankrupt and any *511 creditor or creditors who may claim any debt or demand under the bankruptcy, and to the collection of the assets of the bankrupt, and, indeed, to all acts, matters or things to be done under and in virtue of the bankruptcy, until the final distribution and settlement of his estate, and the close of the proceedings in bankruptcy. Under these provisions the assignee might undoubtedly have brought suit to set aside the conveyances in question in the District Court of the United States for the district. Had he done so, this court would have had jurisdiction to review its decree; but he was not precluded from proceeding in the state court to set aside the alleged fraudulent conveyances. And when he resorted to that court, and no question was raised as to his power under the acts of Congress, or the rights vested in him as assignee, the proceedings were governed, and the judgment of the court upon the validity of the conveyances was subject to review, in the same manner and to the same extent, as proceedings of a similar character by a creditor to set aside conveyances in fraud of his rights by a debtor. Glenny v. Langdon, 98 U.S. 20, and Trimble v. Woodhead, 102 U.S. 647, were cases commenced in the Circuit Court of the United States; and Barton v. Geiler, 108 U.S. 161, was commenced in a state court. See also Clark v. Ewing, 9 Bissell, 440; Olcott v. Maclean, 73 N.Y. 223; and Goodrich v. Wilson, 119 Mass. 429. In the proceedings in the state court no decision was made against the validity of any statute of, or authority exercised under, the United States, or against any title, right, privilege, or immunity claimed under the Constitution of the United States or any statute thereof. No question, indeed, arose under the action of the state court which could bring its decision within the provisions of § 709 of the Revised Statutes.
The several cases to which our attention is called, as being in supposed conflict with this view, have no bearing upon the questions involved. In O'Brien v. Weld, 92 U.S. 81, the question arose whether under the bankrupt act the District Court of the United States had authority to make the order involved, and the decision of the highest state court was against the authority; and that was held sufficient to sustain *512 the Federal jurisdiction. In Factors' Insurance Co. v. Murphy, 111 U.S. 738, the effect to be given to a sale of property under an order of the District Court in bankruptcy was in question, the authority of the court to direct a sale free from encumbrances being denied. Jenkins v. National Bank of Chicago, 127 U.S. 484, involved a question as to the authority of the assignee in bankruptcy to institute a suit touching any property or rights of property vested in him after the expiration of two years from the time when the cause of action accrued.
The decision of the state court as to what should be deemed a fraudulent conveyance does not present any Federal question, nor does the application by the court of the evidence in reaching that decision raise one.
We are of opinion, therefore, that this court has no jurisdiction to review the judgment of the Supreme Court of Tennessee.
The writ of error must consequently be dismissed; and it is so ordered.